•Jackson, Justice.
The superior court held that the question involved in this case is one of title, and that the remedy is ejectment, and not warrant to dispossess the defendant under section 4077 of the Code and the following sections. The defendant was in possession with his wife, as he claimed, when she died. If she was his lawful wife, he was entitled to hold as her heir. He contended that they were lawfully married in 1866, and lived' together in this house until her death in 1876. Her administrator claimed that they were not lawfully man and wife, and that was the issue. We think, therefore, that the proper mode to settle such a question of title, both parties claiming under the woman, and the question being was the man the woman’s husband at her death, is by action of ejectment; and we affirm the judgment.
Judgment affirmed.